Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1, 4-7, 10, and 13-16 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of an manage and associating a sponsor advertisement with the users contact phonebook. 
The Applicant’s further notes that in paragraph 0003: improvements to the display of user contact information to include sponsorships, paragraph 0009: Disclosed are a system, method, and article of manufacture for automatic management of sponsorship of a user's contact information. The following description is presented to enable a person of ordinary skill in the art to make and use the various embodiments, 
Furthermore the Applicant’s arguments provide reasons why the claims are directed to a solution and are not directed towards an abstract idea. In pages 9 and 10 of the arguments, the claims include the practical applications of automatically generating a dynamic matrix barcode, display the dynamic matrix barcode display, receiving a user's input to modify a portion of the complete contact list and then automatically regenerating the dynamic matrix barcode steps. This necessarily integrates the claims as a whole into a practical application of automatically generating matrix barcodes. The present claims also improve the matrix codes (e.g. QR codes) area of computing technology. This is dearly related to computer vision and encoding data in a visual form for computer systems to read via digital images of the matrix barcodes. The practical application of dynamically generating and then regenerating matrix barcodes are necessarily integrated into the claim steps and not "insignificant extra-solution activity to the judicial exception".
.
The claimed solution amount to a concept for resolving a technical problem, and therefore is patent eligible. The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification/arguments, it is clear that these steps being performed go being the limitations and simple implementation of an abstract 
As for the U.S.C 102(a)(1) as being anticipated by Rhee et al. (U.S. Patent Application Publication No. 20150170210). Rhee fails to teach and/or suggest the possible allowable subject matter of “integrating another sponsor advertisement into the subset of the user's contact information; automatically regenerating the dynamic matrix barcode, wherein the dynamic matrix barcode comprises the subset of user's contact information, and wherein the matrix code is dynamically generated by the contact management system in real-time once the user has modified the user's contact information to include the subset of user's contact information, and wherein the dynamic matrix code is used to upload said subset of user contact information to another user-side computing device; transferring the subset of the user's contact information and the other sponsor advertisement to the other user's computing device in a format of the dynamic matrix barcode”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621